 1
     SYLVIA L. ESPARZA, ESQ. NV #8444
 2   Law Office of Sylvia L. Esparza
     3340 Pepper Lane, Suite 105
 3   Las Vegas, Nevada 89120
     (702) 853-0233
 4
     Fax (702) 853-0234
 5   Sylvia@sylviaesparzalaw.com
     Counsel for Plaintiff,
 6   Sathirawat Saubhayana
 7                                   U.S. DISTRICT COURT
                                    DISTRICT OF NEVADA
 8                                   LAS VEGAS, NEVADA
 9                                                ***
     SATHIRAWAT SAUBHAYANA                         )…CASE NO. 2:17-cv-02655-JAD-GWF
10                                                 )…Agency No. 087 026 142
11                  Plaintiff                      )
                                                   ) UNOPPOSED MOTION TO EXTEND
12                  vs.                            ) TIME TO AMEND COMPLAINT
                                                   )
13   WILLIAM P. BARR, U.S. Attorney                )
14   General, et al.,                              )
                      Defendants                   )
15                                                 )
                                                   )
16
17          Plaintiff, Sathirawat Saubhayana, through his Counsel hereby moves to extend the time
18   for the filing of the amended complaint until April 16, 2020. This is the second extension of
19   time sought in this action with respect to the Defendants’ motion to dismiss. The current filing
20   deadline is March 12, 2020. The requested extension of time is based on the following:
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27
28



                                                    1
 1   1. This is a challenge to U.S. Citizenship and Immigration Services’ (“USCIS”)
 2   decision to deny Plaintiff’s application for naturalization. See 8 U.S.C. §1241(c).
 3   2. Undersigned counsel requires additional time to file the amended complaint. Counsel
 4   has various upcoming deadlines which require substantial preparation:
 5
        March 6, 2020               9th Circuit Reply Brief
 6
        March 11, 2020              9th Circuit Opening Brief
 7
        March 12, 2020              9th Circuit Reply Brief
 8
        March 12, 2020              District Court Complaint
 9      March 12, 2020              Response to Motion with 9th Circuit
10      March 16, 2020              9th Circuit Reply Brief
11      March 19, 2020              9th Circuit Reply Brief

12      March 23-24, 2020           Attend and prepare for Oral Argument in San
                                    Francisco, California
13      March 25, 2020              9th Circuit Opening Brief
14      March 31, 2020              Merits Hearing
15      April 1, 2020               Merits Hearing
16      April 6, 2020               Merits Hearing
        April 9, 2020               Merits Hearing
17
        April 15, 2020              Merits Hearing
18
19   3. Defendants, through counsel, indicated that they do not oppose this motion for an

20   extension of time, by email on March 2, 2020. To that end, Plaintiff requests an

21   additional 45 days to respond to the motion to dismiss, until April 16, 2020.

22
                                 Respectfully submitted,
23
                                /s/ Sylvia L. Esparza__
24
                                Sylvia L. Esparza, Esq.
25                              Attorney for Plaintiff

26                                               IT IS SO ORDERED.
27
28                                               _________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
                                             2
                                                 Dated: March 4, 2020
